Dismiss and Opinion Filed May 15, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00363-CV

                                COREY EASLEY, Appellant
                                         V.
                                TAMICA BATTIE, Appellee

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 13-15632

                            MEMORANDUM OPINION
                       Before Justices Moseley, O’Neill, and FitzGerald
                                Opinion by Justice FitzGerald


       By motion filed April 29, 2014 appellant informs us he no longer desires to prosecute the

appeal and moves to dismiss it. We grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




140363F.P05                                       /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

COREY EASLEY, Appellant                          On Appeal from the 303rd Judicial District
                                                 Court, Dallas County, Texas
No. 05-14-00363-CV       V.                      Trial Court Cause No. 13-15632.
                                                 Opinion delivered by Justice FitzGerald.
TAMICA BATTIE, Appellee                          Justices Moseley and O’Neill participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Tamica Battie recover her costs, if any, of this appeal from
appellant Corey Easley.


Judgment entered May 15, 2014




                                                 /Kerry P. FitzGerald/
                                                 KERRY P. FITZGERALD
                                                 JUSTICE




                                           –2–